MIDDLETON, J.
Elizabeth Singleton brought this action in Cuyahoga Common Pleas to recover on a policy of insurance issued by the Protected Home Circle, on the life of Mary Singleton.
It appears that the application for the insurance provided that the policy must be delivered to the applicant while she was in good health and she agreed therein that if she became ill before delivery of policy, she would be re-examined by the society physician.
Before the policy was delivered, but after it was issued, the applicant became ill and shortly thereafter died. The insurer refused payment to the beneficiary and she instituted these proceedings to recover the amount of the policy. Verdict being directed for the insurer, Singleton prosecuted error. The Court of Appeals held:
1. The provision for delivery was valid and binding on the insured.
2. There having been no delivery of the policy, the insurer did not become liable on the policy at the death of insured.
Judgment affirmed.